Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the amendment filed on 12/09/2020. Claims 1, 3, 5-19, and 26-30 are pending. Claims 2, 4, 20-25, and 31 are canceled.

Claim Objections
Claims objection of previous office action from 08/06/2020 have been overcome by amendments to the claim.

Allowable Subject Matter


Claims 1, 3, 5-19, and 26-30 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1, 19 and 30, the closest prior art Robbins et al. (US8817350B1, cited on record).
Robbins relates generally to the field of display optics, specifically, the disclosure relates to substrate guided optics. Therefore teaches an image display device comprising: claim 1. Further teaches, an image display device comprising: a light source; and a light guide comprising an input region and an output region, wherein the light guide including a first diffraction grating member and a second diffraction grating member; wherein the first diffraction grating member includes at least first and second holographic diffraction gratings; the first holographic diffraction grating is disposed on a first surface of the light guide, the second holographic diffraction grating is disposed on a second surface of the light guide-which is opposed to the first surface, and wherein the first holographic diffraction grating and the second holographic diffraction grating include respective groups of an angle of view so that the light from the light source is divided into two, as in claim 19. Additionally teaches an image display device, comprising: a light source; and a light guide comprising an input region and an output region, wherein the light guide including a first diffraction grating member and a second diffraction grating member; wherein the first diffraction grating member includes at least first and second holographic diffraction gratings; the first holographic diffraction grating is disposed on a first surface of the light guide, the second holographic diffraction grating is disposed on a second surface of the light guide-which is opposed to the first surface, and wherein the first holographic diffraction grating and the second holographic diffraction grating include respective groups of an angle of view so that the light from the light source is divided into two, as in claim 30.
However, the prior art of record taken alone or in combination does not teach or render obvious over the claimed features of the claim 1, including, “an optical system that receives light input from the light source and outputs a parallel pencil of light; wherein the second holographic diffraction grating diffracts and reflects the at least some of the parallel pencil of light output by the optical system to be propagated inside the light guide towards the output region”, the claimed features of the claim 19 including, “a third holographic diffraction grating disposed at the output region of the light guide and adapted to diffract and reflect at least some light diffracted and reflected by the first holographic diffraction grating and the second holographic diffraction grating”, and the claimed features of the claim 30 including, “wherein the first holographic diffraction grating diffracts and reflects the light transmitted through the light guide back into the light guide, the light input comprises first and second portions, the first and second portions having 

Claims 3, 5, 6-18, 26-29 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
 Examiner, Art Unit 2872
                                                                

/MARIN PICHLER/Primary Examiner, Art Unit 2872